 Case 2:19-cv-00245-CJC-AFM Document 56 Filed 06/18/19 Page 1 of 3 Page ID #:2953




 1 STEPTOE & JOHNSON LLP
   Robyn Crowther (State Bar No. 193840)
 2
   633 West Fifth Street, Suite 1900
 3 Los Angeles, California 90071
   Telephone: (310) 439-9400
 4
   Facsimile: (310) 439-9599
 5 rcrowther@steptoe.com
 6
     Michael Dockterman (admitted pro hac vice)
 7   Mikiko Thelwell (admitted pro hac vice)
 8   115 South LaSalle Street, Suite 3100
     Chicago, Illinois 60603
 9   Telephone: (312) 577 1300
10   Facsimile: (312) 577-1370
     mdockterman@steptoe.com
11   mthelwell@steptoe.com
12
     Attorneys for Defendant PUBLICIS MEDIA FRANCE, S.A.
13
14                             UNITED STATES DISTRICT COURT
15          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
16
17 ALCON ENTERTAINMENT, LLC,                             CASE NO. 2:19-cv-00245 CJC (AFMx)
   a Delaware limited company,
18                                                       Hon. Cormac J. Carney
19             Plaintiff,
         v.                                              PUBLICIS MEDIA FRANCE, S.A’S
20                                                       FED. R. CIV. P. 12(B)(2) NOTICE OF
21 AUTOMOBILES PEUGEOT SA, a                             MOTION AND MOTION TO DISMISS
   France societé anonyme; et al.,                       FOR LACK OF PERSONAL
22                                                       JURISIDICTION
23             Defendants.
                                                         [Memorandum in Support of Rule 12(B)(2)
24                                                       Motion; Declarations of Gautier Picquet
25                                                       And Mamou Sissoko, and [Proposed] Order
                                                         filed concurrently herewith]
26
27                                                       Hearing:                 August 26, 2019
                                                         Time:                    1:30 p.m.
                                                         Courtroom:               7C
28

     NOTICE OF MOTION AND PUBLICIS MEDIA FRANCE, S.A.’S RULE 12(B)(2) MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
 Case 2:19-cv-00245-CJC-AFM Document 56 Filed 06/18/19 Page 2 of 3 Page ID #:2954




 1                       NOTICE OF MOTION AND MOTION TO DISMISS
 2
            PLEASE TAKE NOTICE that on August 26, 2019, at 1:30 p.m., or as soon
 3
     thereafter as the matter may be heard before the Honorable Judge Cormac J. Carney,
 4
 5 in Courtroom 7C of the United States District Courthouse for the Central District of
 6
     California, Western Division, 350 W 1st Street, Los Angeles, California, Defendant
 7
 8 Publicis Media France, S.A. will and hereby does move to dismiss Plaintiff’s First
 9 Amended Complaint (ECF No. 8) against it under Federal Rule of Civil Procedure
10
     12(b)(2).
11
12          This motion is made on the grounds that the Court lacks personal jurisdiction

13 over Publicis Media France, S.A. This motion will be and is based on this Notice of
14
     Motion and Motion, the accompanying Memorandum in Support of Rule 12(b)(2)
15
16 Motion to Dismiss, the Declarations of Gautier Picquet and Mamou Sissoko, the
17 pleadings and papers filed herein, and the argument of counsel at the time of hearing.
18
            This motion is made following the conference of counsel pursuant to L.R. 7-
19
20 3 which took place on June 11, 2019.
21          Dated: June 18, 2019
22
                                                              STEPTOE & JOHNSON LLP
23
24
                                                              By /s/ Robyn C. Crowther
25                                                                 Robyn Crowther
26
                                                                  633 West Fifth Street, Suite 1900
27                                                                Los Angeles, California 90071
28                                                                Telephone: (310) 439-9400

                                                         1
     NOTICE OF MOTION AND PUBLICIS MEDIA FRANCE, S.A.’S RULE 12(B)(2) MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
 Case 2:19-cv-00245-CJC-AFM Document 56 Filed 06/18/19 Page 3 of 3 Page ID #:2955




 1
                                                                  Michael Dockterman (admitted pro hac vice)
 2
                                                                  Mikiko Thelwell (admitted pro hac vice)
 3                                                                115 South LaSalle Street, Suite 3100
                                                                  Chicago, Illinois 60603
 4
                                                                  Telephone: (312) 577-1300
 5
 6
                                                              Attorneys for Publicis Media France, S.A.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
     NOTICE OF MOTION AND PUBLICIS MEDIA FRANCE, S.A.’S RULE 12(B)(2) MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
